Citation Nr: 1612266	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-10 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3. Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a hypothyroidism, to include as secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1972 with service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Witchita, Kansas.  The Board had recharacterized the claims to better reflect the Veteran's contentions as reflected on the title page of this decision.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in August 2012.  A transcript of the hearing is associated with the claims file.  

The issues were previously remanded by the Board in October 2014 for additional development.  The issues have since returned to the Board.

The issues of entitlement to service connection for prostate cancer and a thyroid condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates the Veteran has not had a type II diabetes mellitus condition at any time during the course of the appeal.

2.  The preponderance of the evidence is against finding that the Veteran has COPD that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus type II is not warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2015).

2.  Service connection for COPD is not warranted. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied in a letter from February 2011.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  The examinations from January 2015 were conducted in accord with the Board's October 2014 remand requests.

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein, and no further assistance to develop evidence is required.

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic disorders, such as type II diabetes mellitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Without a current diagnosis, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); see also Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include type II diabetes mellitus.

Diabetes Mellitus type II

The Veteran asserts entitlement to type II diabetes mellitus.  He testified and submitted statements that he has been told repeatedly that he was borderline diabetic.  See e.g., August 2012 Board hearing, VA Form 9 dated April 2012, and July 11, 2014 statement.  

Service records show that the Veteran served in Vietnam from October 1970 to October 1972 with service in the Republic of Vietnam; as such, exposure to herbicides is conceded.

The service treatment records (STRs) are negative for signs, symptoms, or diagnoses of type II diabetes mellitus.  The October 1972 service separation examination report reflects that the Veteran's endocrine system was normal.

Post-service, treatment records (private and VA) are absent a diagnosis of any type II diabetes mellitus.   

In January 2015, the Veteran underwent VA compensation and pension examination.  The VA examiner reviewed the claims file, specifically indicated the Veteran did not have type II diabetes mellitus, and noted that the Veteran denied the diagnosis of diabetes at that time.  

The Board finds that service connection for diabetes mellitus type II is not warranted.  As reviewed above, the STRs do not establish the presence of any type II diabetes mellitus while the Veteran was on active duty, within a year of service or that any diagnosis has occurred within the appeal period.  

Although the Veteran has claimed to have diabetes mellitus type II, the Board finds that his contentions have been inconsistent (as indicated in the January 2015 examination report) are outweighed by the medical evidence of record.  Specifically, the January 2015 VA examiner reviewed the Veteran's medical records and concluded that the Veteran did not have diabetes mellitus type II.  The Veteran has not been shown to have the medical training, credentials, or other expertise to render a diagnosis of an internal medical condition such as type II diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). As such, service connection is not available for diabetes mellitus type II on either a direct or presumptive basis as secondary to herbicide exposure, as there is no current diagnosis of diabetes mellitus type II.

For these reasons, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has type II diabetes mellitus.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim for service connection.  See 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225.  As such, service connection for type II diabetes mellitus must be denied.

The Board would remind the Veteran that, should type II diabetes mellitus be diagnosed in the future, he is welcome to apply to reopen his claim for service connection.



COPD

The Veteran asserts entitlement to service connection for COPD.  Specifically, he contends that the condition had its onset in service and that he was a non-qualified swimmer due to trouble breathing in-service.  See e.g., Veteran's VA Form 9 received April 25, 2012.  

The Veteran has a current diagnosis of COPD.  See January 2015 VA examination.  

The STRs do not support any treatment or diagnosis of COPD.  However, they do document a complaint of a productive cough and wheezing in both lungs in an August 1971 record.  The associated chest x-ray was negative, and the Veteran was advised to stop smoking.  The STRs do not contain any subsequent complaints, treatment, or findings related to a lung condition manifested in service.  Also, the Veteran's October 1972 exit examination indicated a normal clinical evaluation of the lungs and chest.  Although the STRs document complaints of an instance of in-service cough and wheezing, they are absent a diagnosis of any chronic lung or COPD condition.  The lack of diagnosis and normal findings upon exit examination weighs against the claim.  

Post-service private treatment records reflect the Veteran was diagnosed with COPD in approximately August 2008.  The Board notes the first documented evidence of COPD following the Veteran's service was over 35 years after discharge.  The passage of many years between discharge from active service and the medical documentation of a claimed disability, while not conclusive, is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Veteran was afforded a VA examination in January 2015.  The VA examiner provided a negative nexus opinion between COPD and service.  It was noted the Veteran did not have the condition in service.  It was rationed that the opinion was based on the Veteran's smoking and inhalational exposure history.  The examiner cited medical literature which stated that the most important risk factor for COPD was cigarette smoking, and the amount and duration of smoking contributed to the disease severity.  The key step in evaluating patients with suspected COPD was to ascertain the number of pack years smoked as the majority (about 80 percent) of patients with COPD in the United Stated had a history of cigarette smoking.  The Board affords the VA examiner's negative nexus opinion supported by medical literature and medical knowledge great probative weight.

Although the Veteran asserts that his COPD condition was caused by his military service, he is not competent to attest that his noted respiratory symptoms in service and thereafter are attributable to COPD, as opposed to other causes.  Moreover, the Board finds that the negative record at service discharge and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Finally, a VA examiner has reviewed the record and concluded that the Veteran's COPD is not related to service.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history.  There is no indication that the VA medical professional was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for COPD must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b) (West 2014); Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.  

Entitlement to service connection for COPD is denied.


REMAND

Unfortunately, another remand is required prior to the adjudication of the Veteran's service connection claims for a hypothyroidism and prostate cancer.

The Veteran asserts entitlement to service connection for hypothyroidism and prostate cancer as due to military service, including conceded exposure to Agent Orange.  Notably, prostate cancer is one of the enumerated conditions under 38 C.F.R. § 3.309(e) as presumptive. 

The January 2015 VA examiner indicated the Veteran did not have a current diagnosis of prostate cancer.  In a statement dated February 26, 2015, the Veteran has asserted that he had recent treatment with an urologist at VAMC, dated February 25, 2015.  He was told he would need to get his private medical records related to the condition before they could proceed and possibly have a biopsy performed.  In light of the Veteran's identification of outstanding VA records and/or private records which may support a current diagnosis of prostate cancer, the related records related to must be updated on remand.  

The Veteran was afforded a VA examination in January 2015 which diagnosed the Veteran with hypothyroidism with an unknown date of diagnosis.  The VA examiner noted the Veteran did not have hyperthyroidism in service.  A negative nexus opinion was provided.  The examiner provided the rationale that the Veteran was never treated for the condition in service and that hypothyroidism is an autoimmune disease.  The Board finds the rationale is unclear and failed to adequately address whether or not the condition is etiologically related to the Veteran's service, including the Veteran's conceded exposure to herbicides.  As such, on remand an addendum opinion must be provided to adequately address the etiology the Veteran's hypothyroidism condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and non-VA treatment records related to the Veteran's prostate condition (including claimed prostate cancer) including those from November 2014 from the Hines VAMC or beyond September 2012 from the Topeka VAMC and provide the Veteran an opportunity to identify and provide necessary authorizations for any relevant non-VA treatment records. 

2.  The AOJ must provide the claims file to an appropriate VA examiner to determine the etiology of the Veteran's hypothyroid condition.  If the examiner determines that an additional examination is necessary, an examination to address the below questions should be scheduled. 

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the examiner must provide a written response to the following inquiry: 

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hypothyroidism is etiologically related to his active service, including conceded exposure to herbicides.  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

3.  Ensure that the opinion report complies with this remand.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims for service connection for hyperthyroidism and prostate cancer.  If the benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


